 


 HJ 69 ENR: Making further continuing appropriations for the fiscal year 2008, and for other purposes.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
One Hundred Tenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the fourth day of January, two thousand and seven 
H. J. RES. 69 
 
JOINT RESOLUTION 
Making further continuing appropriations for the fiscal year 2008, and for other purposes. 
 
 
That Public Law 110–92 is further amended by striking the date specified in section 106(3) and inserting December 21, 2007. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
